Case 1:20-mc-00076-KLM Document 1 Filed 05/26/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Miscellaneous Case No.

IN RE:

ALL FUNDS HELD IN EAST WEST BANK ACCOUNT #175017711, HELD IN THE
NAME OF HOA T. TRAN


                      UNITED STATES’ MOTION FOR EXTENSION
                    OF TIME TO FILE COMPLAINT FOR FORFEITURE


         The United States of America (the United States) moves the Court to extend the

time in which the United States is required to file a civil forfeiture complaint, pursuant to

18 U.S.C. § 983(a)(3)(A), for good cause and with agreement of the parties, from May 28,

2020 to June 28, 2020. The property subject to potential forfeiture is all funds held in

East West Bank Account #175017711, held in the name of Hoa T. Tran, valued at

$450,084.93 in United States Currency, seized from East West Bank in Boston,

Massachusetts on August 16, 2019.

         In support of this Motion, the United States represents to the Court as follows:

         1.    The subject property was seized as proceeds traceable to the cultivation

and distribution of marijuana, and property involved in money laundering.

         2.    The Drug Enforcement Administration (DEA) initiated administrative

forfeiture proceedings against the seized property, and an administrative claim was filed

on March 4, 2020 by Viet Nguyen, through counsel Keith Nicholson, for the subject

property.
Case 1:20-mc-00076-KLM Document 1 Filed 05/26/20 USDC Colorado Page 2 of 3




       3.      The United States and Keith Nicholson, counsel for Viet Nguyen, have

initiated settlement discussions, and as such have agreed upon a thirty-day extension for

the filing of a civil forfeiture complaint.

       4.      Under 18 U.S.C. § 983(a)(3)(A), unless the time is extended by the Court

for good cause, or upon agreement of the parties, the United States is required to file a

civil complaint for forfeiture against the subject property or obtain an indictment alleging

that the property is subject to forfeiture no later than May 28, 2020. If the United States

fails to do so, it is required to release the property and may not take any further action to

effect the civil forfeiture of the property in connection with the underlying offenses.

       WHEREFORE, as the parties have agreed to a thirty-day extension, the United

States respectfully moves this Court to extend the period within which the United States

is required to file a forfeiture action against the subject assets until June 28, 2020.

       DATED this 26th day of May 2020.

                                              Respectfully submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                      By:     s/ Tonya S. Andrews
                                              Tonya S. Andrews
                                              Assistant United States Attorney
                                              United States Attorney's Office
                                              1801 California Street, Suite 1600
                                              Denver, CO 80202
                                              Phone: (303) 454-0100
                                              Email: tonya.andrews@usdoj.gov
                                              Attorney for the United States




                                                2
Case 1:20-mc-00076-KLM Document 1 Filed 05/26/20 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of May 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and I hereby certify that I have emailed
the same to the following:

Keith Nicholson
Law Office of Keith J. Nicholson
kjnlaw@gmail.com
308 Victory Road, 3rd Floor
Quincy, MA 02171

                                                   s/ Jasmine Zachariah
                                                   FSA Data Analyst
                                                   Office of the U.S. Attorney




                                              3
